     Case 9:20-cv-81928-WPD Document 3 Entered on FLSD Docket 10/20/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                          JOHN GING                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 9:20-cv-81928-WPD
                                                                      )
        SMARTX ADVISORY SOLUTIONS, INC.,                              )
               a Foreign Corporation                                  )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SMARTX ADVISORY SOLUTIONS, INC.
                                           c/o Evan Rapoport
                                           105 S. Narcissus Ave. Suite 701
                                           West Palm Beach, FL 33401




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: CHARLES M. EISS, Esquire
                                           Law Offices of Charles Eiss, P.L.
                                           7951 SW 6th Street, Suite 112
                                           Plantation, FL 33324



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             10/20/2020
                                                                                           Signature of Clerk or Deputy Clerk


                                                                                                               s/ Ketly Pierre
